Citation Nr: 1724635	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-22 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for Crohn's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1990 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Throughout the appeal period, the Veteran's predominant disability picture for Crohn's disease has more nearly approximated moderately severe ulcerative colitis with frequent exacerbations.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for Crohn's disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7323 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Service connection for Crohn's disease was granted in an April 1995 rating decision and assigned a 30 percent evaluation, effective January 1, 1994.  In May 2009, the Veteran filed a claim for an increased evaluation and the 30 percent evaluation was confirmed and continued in the September 2009 rating decision on appeal.  

Crohn's disease is rated as analogous to ulcerative colitis under Diagnostic Codes 7399-7323.  See 38 C.F.R. §§ 4.20, 4.27 (unlisted disabilities may be rated under a closely-related disability in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.).  A 30 percent evaluation is warranted for moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent evaluation is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition, the health only fair during remissions.  A 100 percent evaluation is warranted if ulcerative colitis is pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.

The schedule of ratings for the digestive system directs ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation is to be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114.

The Board finds the Veteran's disability picture due to Crohn's disease is predominantly reflected in Diagnostic Code 7323 for ulcerative colitis.  The preponderance of the evidence does not support a finding that the Veteran has had symptoms that are analogous to severe ulcerative colitis.  Rather, the Veteran's Crohn's disease more nearly approximates moderately severe ulcerative colitis during the period of the appeal.

During the July 2009 and September 2010 examinations, the examiners found the Veteran's Crohn's disease was mild.  The July 2009 examiner noted the Veteran believed his symptoms were gradually worsening and reported two to three loose bowel movements per day with blood and moderate cramping.  The September 2010 examination indicated the Veteran lost weight in the past year, but affirmatively found no malnutrition or anemia.  The Veteran reported three to four flares per year and symptoms of nausea but no vomiting, one bowel movement per day, and constipation.  

Although a February 2011 VA treatment provider noted a flare resulted in symptoms of cramping, loss of appetite, runny stool with blood, and some nausea, he reported feeling well without abdominal pain and only one bowel movement per day without blood between his five to six flares per year.  

Further, a December 2012 VA treatment record noted worsened symptoms of intermittent abdominal pain with throbbing, a small amount of blood in stool, and frequent diarrhea but noted that the Veteran was still eating well and found the worsening symptoms to be moderately severe.  

In connection with November 2014 VA treatment, the Veteran reported intermittent episodes of constipation and nonbloody diarrhea and a July 2015 VA treatment record indicated that the Veteran was experiencing a mild flare with lower abdominal discomfort and nausea with stable appetite and weight and noted that the flares resolved on their own.

The December 2015 VA examination found no weight loss or malnutrition attributable to Crohn's disease and opined that the disability was mild due to symptoms of abdominal distension due to gas in stomach and nausea with no vomiting.    

In April 2016, the Veteran reported no change in appetite or weight loss.  At no time during the period on appeal has any VA examiner or treating medical professional described the Veteran's Crohn's disease as "severe."  

Based on the evidence, the Board finds that there is no indication that a higher evaluation is warranted for any period on appeal.  The Veteran has not been shown to have numerous attacks a year and malnutrition, anemia and general debility, or serious complication such as liver abscess.  His disability is more accurately reflected as moderately severe with frequent exacerbations which is in line with his current 30 percent disability evaluation.  

Also, there was no evidence of record indicating the Veteran's Crohn's disease was manifested by cirrhosis of the liver, gastritis, ulcers, tumors, neoplasms, or chronic liver disease that may indicate the predominant disability picture warranted consideration under a different diagnostic code.  38 C.F.R. § 4.114.  

The Veteran is competent to attest to things he experiences through his senses and he has stated that Crohn's disease results in incontinence, fatigue, and pain that interrupt his daily life.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The lay statements do not indicate that the Veteran has numerous attacks a year and malnutrition, anemia and general debility, or serious complication such as liver abscess to warrant a higher evaluation during the period on appeal.  

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a rating in excess of 30 percent is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to a rating in excess of 30 percent for Crohn's disease is denied.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


